t c memo united_states tax_court estate of james f hall jr deceased harriett hall executrix and harriett nixon hall petitioners v commissioner of internal revenue respondent docket no filed date neal a sanders and gerard j serzega for petitioners julia l wahl for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax the issues for decision are whether petitioners properly excluded from income the distribution from the hadd-too inc pension_plan under sec_105 c and if not whether petitioner harriett nixon hall is entitled to relief from liability as an innocent spouse under sec_6013 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of the filing of the petition in this case petitioners resided in carnegie pennsylvania petitioner james f hall jr died on date after the petition was filed but before trial his estate filed a motion for substitution of party and to change caption which was granted by the court together petitioners owned percent of the stock of hadd- too inc hadd-too hadd-too adopted a defined benefit pension_plan plan or hadd-too plan and trust effective date which was subsequently amended and restated effective date the plan was a qualified_plan within the meaning of sec_401 on date hadd-too resolved to terminate its plan effective date 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure 2at the time they filed their petition herein petitioners were involved in divorce proceedings and did not reside together because it believed that the plan was overfunded and that by terminating the plan it would permit the company to distribute plan assets without violating new funding limits under the tax_reform_act_of_1986 however the plan assets were not completely distributed until during and the irs audited the hadd-too plan during the course of this audit hadd-too and mr hall were represented by attorney susan foreman jordan ms jordan represented mr hall and the company in pension matters from the fall of until sometime after date the irs determined that mr hall engaged in prohibited_transactions with respect to certain plan assets and that mr hall was required to make restitution to the plan or face liability for excise_taxes the irs agreed to resolve the audit issues by having the plan distribute all its assets to mr hall who was the sole participant in the plan in rather than requiring mr hall to pay actual restitution or excise_taxes the entire balance to mr hall's credit in the plan was distributed to him in the distribution consisted of cash and property in the amount of dollar_figure at the time of this distribution the plan was still a qualified_plan within the meaning of sec_401 the plan provided for the payment of retirement benefits to hadd-too employees in addition to the payment of ordinary_retirement benefits the plan contained the following provision for the payment of retirement benefits in the event an employee ceased employment with hadd-too due to total disability dollar_figure disability a participant whose service with the employer ceases due to a total disability for a period of twelve months or more prior to his normal or where applicable late retirement date shall receive the actuarial equivalent of his accrued_benefit a participant is deemed disabled if he is receiving social_security disability payments or is receiving disability insurance payments from any duly organized insurance_company by reason of total disability as defined by the payor of the disability benefit a participant's accrued_benefit was defined by the plan as the normal benefit as of normal_retirement_age multiplied by a fraction the numerator of which is the number of years of participation in the plan and the denominator of which is the number of years of participation if the participant had continued to his normal_retirement_age at the time of the distribution to mr hall he had a diseased foot which later required amputation below the knee mr hall essentially lost the use of his right foot prior to he remained employed with hadd-too until his retirement in as of date mr hall was fully vested in the plan in mr and mrs hall separated and mrs hall initiated divorce proceedings they lived separate and apart from until late at the time of mr hall's death in date however mrs hall had returned to live with and take care of mr hall and mr and mrs hall were still legally married for the taxable_year mr and mrs hall filed a joint federal_income_tax return they reported a distribution in the amount of dollar_figure on line 17a of their return and stated that no portion of the distribution was includable in income the return was signed by both mr and mrs hall before signing the return mrs hall briefly reviewed the first pages of the return she noticed the dollar_figure entry on line 17a but she did not question the entry mrs hall knew that a large distribution was made from the plan to mr hall during of the cash distributed to mr hall dollar_figure was transferred from the pension_trust account to a newly opened bank account in the new account was held jointly by mr and mrs hall both mr and mrs hall executed the deposit agreement for the account in addition a certificate of deposit held by the plan was redeemed and the proceeds used to purchase a money market certificate in the amount of dollar_figure held jointly by mr and mrs hall the balance of the property distributed to mr hall appears to have consisted of real_property opinion sec_105 provides generally that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness are includable in gross_income sec_105 however provides an exception to the general_rule c payments unrelated to absence from work --gross income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work respondent determined that the exception in sec_105 does not apply to mr hall and that payments from the plan constituted income that should have been reported by petitioners in petitioners bear the burden of proving that they come within the exception in sec_105 rule a 290_us_111 sec_105 equates amounts received through accident_or_health_insurance with amounts received through an accident_or_health_plan sec_1_105-5 income_tax regs defines the term accident_or_health_plan broadly as an arrangement for the payment of amounts to employees in the event of personal injuries or sickness a plan may cover one or more employees and there may be different plans for different employees or classes of employees an accident_or_health_plan may be either insured or noninsured and it is not necessary that the plan be in writing or that the employee's rights to benefits under the plan be enforceable despite this broad definition we have long held that the term accident_or_health_plan presupposes a predetermined course of action and that it signifies something more than merely one or more ad hoc benefit payments 88_tc_630 59_tc_231 affd in part and revd in part 536_f2d_289 9th cir 41_tc_352 35_tc_663 affd 300_f2d_128 6th cir generally deferred_compensation plans and accident or health_plans serve distinct purposes deferred_compensation plans are designed to remunerate an employee for services rendered over a substantial period of time accident or health_plans on the other hand provide payments to employees in the event of illness or injury without regard to such factors as compensation length of service and company profitability thus in order to come within the scope of sec_105 petitioners must show by clear indicia that the deferred_compensation plan in question was intended to serve the dual purpose of providing accident or health benefits as well as retirement benefits 925_f2d_936 6th cir affg tcmemo_1989_654 718_f2d_544 2d cir gordon v commissioner supra pincite several factors have been held relevant in determining whether a deferred_compensation plan was intended to provide accident or health benefits including a statement in a written plan that its purpose is to qualify as an accident_or_health_plan within the meaning of the internal_revenue_code and that the benefits payable under it are eligible for income_tax exclusion specification in a plan that the benefits payable are those amounts incurred for medical_care in the event of personal_injury_or_sickness terms in a plan that limit the benefits payable to legitimate medical_expenses and a provision allowing an employee to be compensated for specific injuries or illness such as the loss of a limb berman v commissioner supra pincite caplin v united_states supra the hadd-too amended and restated plan contains only two references to the provision of benefits in the event of disability the summary description of the plan states the basic purpose of the plan continues to be to give retirement income to the employees to supplement the benefits they will receive under the social_security laws the plan gives an additional measure of security to participants and their beneficiaries by providing benefits which help to insure against loss caused by disability in addition the plan provides for payments to employees under certain circumstances if they die or terminate their employment prior to their retirement the second reference appears in the plan itself dollar_figure disability a participant whose service with the employer ceases due to a total disability for a period of twelve months or more prior to his normal or where applicable late retirement date shall receive the actuarial equivalent of his accrued_benefit none of the indicia listed above appear in the plan and there is no proof that there was any definite program to provide accident or health coverage that would rise to the level of an accident_or_health_plan the defined_benefit_plan at issue in berman v commissioner supra is remarkably similar to the hadd-too plan in berman the defined_benefit_plan provided for the payment of the present_value of a participant's accrued_benefit if the participant became totally and permanently disabled for a 6-month period id pincite the summary description of the defined_benefit_plan stated the purpose of the plan is to reward eligible employees for long and loyal service to the company by providing for their financial security at retirement it may also provide some additional protection in the event of death disability or other termination of employment id pincite the court_of_appeals for the sixth circuit affirmed this court's holding that the plan did not constitute a dual purpose plan rather the permanent disability provision was merely one of several provisions that could trigger a participant's claim to accrued retirement benefits id pincite the court_of_appeals for the sixth circuit noted that the statement in the summary description was ambiguous and did not provide clear indicia of a dual purpose id pincite petitioners rely on 590_f2d_321 9th cir and 478_fsupp_454 n d ill both holding that distributions from pension plans were excludable from income under sec_105 these cases however are not controlling see caplin v united_states f 2d pincite gordon v commissioner t c pincite both rejecting the application of these cases under similar facts in wood the status of the plan as an accident_or_health_plan had been conceded by the government and was not in dispute wood v united_states supra pincite in masterson the court simply proceeded on the assumption that the distributing profit-sharing_plan was a dual purpose plan without any analysis the court relied on a statement in wood that the precise nature and taxable status of these payments is uncertain until the funds are disbursed because the taxpayer received the payments after he became disabled the court concluded that they represented compensation_for a disability masterson v united_states supra pincite however this conclusion has been criticized by this and 3in 814_f2d_1304 9th cir affg tcmemo_1985_25 the court_of_appeals for the ninth circuit subsequently clarified its holding in 590_f2d_321 9th cir in beisler the court_of_appeals for the ninth circuit stated the wood court itself recognized that it was not addressing the entire body of sec_105 law see f 2d pincite court assumes for purposes of litigation that plan qualifies as accident_or_health_plan beisler v united_states supra other courts caplin v united_states supra pincite gordon v commissioner supra pincite we conclude that the disability provision in the hadd-too plan was merely one of several events that could trigger a participant's claim to accrued retirement benefits petitioners have simply failed to meet their burden of proving by clear indicia that the plan was intended to serve the dual purpose of providing accident or health benefits as well as retirement benefits accordingly the dollar_figure distribution received by mr hall is taxable as deferred_compensation and not excludable from gross_income as accident or health benefits under sec_105 even if the hadd-too plan had constituted a dual purpose plan the distribution in question fails to meet the requirement of sec_105 that the amount of any payment be computed with reference to the nature of the injury this requirement is met only if the plan varies the benefits according to the type and severity of the taxpayer's injury berman v commissioner f 2d pincite 829_f2d_506 4th cir 814_f2d_1304 9th cir affg tcmemo_1985_25 72_tc_715 rather than computing benefits with reference to the type and severity of the injury the hadd-too plan upon a showing of a total disability determines the benefits solely on the basis of the participant's accrued_benefit the plan makes no attempt to distinguish among the various total disabilities even though the types and severity of such injuries can vary greatly thus the plan fails to compute the amount of the disability payments with reference to the nature of the injury as required by sec_105 petitioners argue that mr hall had lost the use of his right foot prior to the distribution from the plan in and that the plan administrators were aware of his loss and made the distribution to mr hall because of it however the actual disability is irrelevant to a determination of whether a plan computes the amount of disability benefits with reference to the nature of the injury rather the instrument or agreement under which the amounts are paid must itself provide specificity as to the permanent loss or injury suffered and the corresponding amount of payments to be provided rosen v united_states supra pincite emphasis added 4on brief as support for their claim that the payment was computed with reference to the nature of the injury petitioners refer to a document entitled informal action and consent in writing by board_of directors dated date wherein the board_of directors of hadd-too determined that mr hall had presented evidence of a total disability as required under the plan and stated that in evaluating the degree and severity of the disability of james f hall jr it is hereby determined that the total value of james f hall jr 's accrued_benefits in the plan shall be paid as a disability payment from the plan the document was not actually prepared until date well over year after its purported execution and long after the distribution to mr hall in any event in light of our holding that the plan itself must calculate the benefits with reference to the nature of the injury we find the document to be irrelevant because we find that petitioners improperly excluded from income the distribution the next issue we must decide is whether petitioner harriett nixon hall is entitled to relief from liability as an innocent spouse under sec_6013 sec_6013 provides that when a joint_return is filed the parties are jointly and severally liable for the amount of the tax due one exception to this rule is the innocent spouse provision contained in sec_6013 which provides e spouse relieved of liability in certain cases -- in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement petitioners bear the burden of proving that mrs hall satisfies each statutory requirement of sec_6013 872_f2d_1499 11th cir affg tcmemo_1988_63 826_f2d_470 6th cir affg 86_tc_228 94_tc_126 affd 992_f2d_1132 11th cir the parties agree that the requirements of sec_6013 and b have been met at issue are the knowledge and inequity requirements of sec_6013 and d petitioners failed to include the distribution in their reported gross_income because they erroneously believed that it fell within the provisions of sec_105 however it is clear that when the grossly_erroneous_items giving rise to an understatement_of_tax are unreported gross_income the knowledge contemplated by sec_6013 is knowledge of the transaction itself as opposed to knowledge of the tax consequences of the transaction purcell v commissioner supra pincite 524_f2d_617 7th cir affg 62_tc_223 bokum v commissioner supra pincite 70_tc_651 we have found that mrs hall knew of the distribution that was made to mr hall from the plan during mrs hall's claim that she qualifies as an innocent spouse stems from her misapprehension of the tax consequences and not from ignorance of the fact of the distribution mrs hall knew of the circumstances giving rise to the substantial_understatement and thus does not qualify as an innocent spouse under sec_6013 moreover we find that mrs hall failed to meet the inequity requirements of sec_6013 whether it is inequitable to hold a spouse liable is to be determined on the basis of all the facts and circumstances sec_6013 sec_1 b income_tax regs although sec_6013 as amended no longer specifically requires us to determine whether a spouse significantly benefited from the omitted income this factor is still to be taken into account in determining whether it is inequitable to hold a spouse liable 93_tc_672 mrs hall bears the burden of proving that she did not significantly benefit from the omitted income id mrs hall argues that it would be inequitable to hold her liable because she did not receive any benefit from the distribution in the form of better day-to-day living conditions mrs hall's day-to-day living conditions do not appear to have improved as a result of the distribution however of the cash distributed from the plan in dollar_figure was transferred to an account held jointly by mr and mrs hall both mr and mrs hall executed the deposit agreement for the account in addition a certificate of deposit held by the plan was redeemed and the proceeds were used to purchase a money market certificate in the amount of dollar_figure held jointly by mr and mrs hall as a result mrs hall had over dollar_figure of the distribution proceeds available to her in the form of joint accounts no evidence was presented reflecting the ultimate disposition of the funds in these accounts the acquisition of joint saving or investment_assets has been held to constitute a significant benefit thereby precluding innocent spouse relief 9_f3d_290 3d cir affg tcmemo_1992_580 we believe the facts here indicate that significant funds from the distribution were available to mrs hall via these joint accounts and therefore she has failed to demonstrate that she did not significantly benefit from the omitted income furthermore where the understatement results from a misapprehension of the tax laws by both spouses then both spouses are perceived to be innocent and there is no inequity in holding them both to joint liability 992_f2d_1132 11th cir affg 94_tc_126 992_f2d_1256 2d cir affg tcmemo_1992_228 85_tc_824 revd on other grounds 872_f2d_519 2d cir 57_tc_732 the record indicates that both mr and mrs hall were aware 5the balance of the distribution appears to have consisted of real_property no evidence was offered by petitioners to show who held title to this real_property after the distribution of the distribution of dollar_figure from the plan that they both relied on professional advice when they filed their income_tax return and that neither of the halls was aware of the correct_tax consequences flowing from the distribution from mr hall's pension_plan accordingly we perceive no inequity in holding both mr and mrs hall liable for their misapprehension of the tax laws decision will be entered for respondent
